NUMBER 13-10-00345-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

      IN RE: CARLOS PASOL LEVITAS, AS THE ADMINISTRATOR
          OF THE ESTATE OF ALICIA P. LEVITAS, DECEASED,
            AND AS THE ADMINISTRATOR OF THE ESTATE
               OF SARA PASOL FACTOR, DECEASED


                       On Petition for Writ of Mandamus


                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Yañez and Garza
                  Memorandum Opinion Per Curiam
      Relator, Carlos Pasol Levitas, as administrator of the estate of Alicia P. Levitas,

deceased, and of the estate of Sara Pasol Factor, deceased, filed a petition for writ of

mandamus alleging that respondent, the Honorable Leonel Alejandro, presiding judge of

the 357th Judicial District Court of Cameron County, Texas, abused his discretion by

granting a “Motion to Withdraw Funds in the Registry of the Court” filed by real party in

interest, the Barraza Family Limited Partnership (“Barraza”).     Relator also filed an

“Emergency Motion for Temporary Relief” in which he requested that this Court stay the

underlying proceedings until such time as we may rule upon his petition for writ of

mandamus. We granted relator’s emergency motion on June 29, 2010 and ordered all
underlying proceedings stayed. We also requested a response from the real party in

interest; such a response was filed on July 9, 2010. Having fully considered the petition

and response, we deny the relief requested and vacate the previously imposed stay.

                                              I. BACKGROUND

        The underlying case involved loans made to Levitas1 by Barraza and B. Crowley

Mack which were secured by liens against Levitas’s property located in Cameron County,

Texas. When Levitas defaulted on the loans, Barraza and Mack foreclosed on the

property. Levitas then sued Barraza, seeking a declaration that the foreclosure sales were

void because an automatic stay had been imposed due to Sara Pasol Factor’s prior

declaration of bankruptcy. See 11 U.S.C. § 362. The trial court disagreed, granting

summary judgment in favor of Barraza. However, we reversed, concluding that the

foreclosure sales violated the bankruptcy stay and were indeed void. Levitas v. Barraza,

No. 13-02-510-CV, 2004 Tex. App. LEXIS 6836, at *4-6 (Tex. App.–Corpus Christi July 29,

2004, no pet.) (mem. op.).

        On remand, both parties moved for summary judgment. After a hearing, the trial

court entered its final judgment on June 26, 2007, concluding in part that: (1) Levitas is

entitled to a declaration that the foreclosure sales are void; but (2) Barraza, as a mortgagee

in possession of the property, is entitled to “a Judgment for its debt, interest, advances for

taxes and improvements made to the property in the total amount of $137,399.71 through

the date of this Judgment.” See Johnson v. Frierson, 133 S.W.2d 594, 597 (Tex. Civ.

App.–Waco 1939, writ dism’d) (stating that a mortgagee in possession “is entitled to his

debt and interest and reimbursement for the taxes and fire insurance premiums paid by

him and the costs of necessary repairs and is bound to account for the payments made to



        1
           The loans were originally m ade to Sara Pasol Factor and Alicia Levitas. Relator is adm inistrator of
the estates of these individuals, and, as such, was substituted as plaintiff in the trial court upon their deaths.
See T EX . R. C IV . P. 151. For purposes of convenience, we will refer to all of these parties, individually and
collectively, as “Levitas.”

                                                        2
him and the rents and profits received by him or which he ought to have received by the

use of reasonable diligence and care”). The judgment also stated that Barraza “is a

mortgagee in possession and shall continue as such until such time as all amounts under

this Judgment awarded to [Barraza] have been paid in full.”

       After the judgment was issued, Levitas deposited $137,399.71 in the trial court

registry “in order to comply with the [t]rial [c]ourt’s judgment and in order to obtain

immediate possession of the subject real property.” Barraza then filed a notice of appeal

and a “Motion to Fix Amount of Security for Supersedeas,” asking the trial court to “fix the

amount currently on deposit in the registry of the court as the amount necessary to

supersede execution of the judgment in this case.” In other words, Barraza sought to post

a cash deposit in lieu of a supersedeas bond by “adopting” the funds previously deposited

in the trial court’s registry by Levitas. See TEX . R. APP. P. 24.1(a)(3) (providing that a

judgment debtor may supersede the judgment by making a deposit with the trial court clerk

in lieu of a bond). By his “Motion to Fix Amount of Security for Supersedeas,” Barraza

asked the trial court to determine the proper amount to be posted as security for the

judgment. See TEX . R. APP. P. 24.2(a)(2)(A) (“When the judgment is for the recovery of an

interest in real . . . property, the trial court will determine the type of security that the

judgment debtor must post. The amount of that security must be at least . . . the value of

the property interest’s rent or revenue . . . .”). At a hearing on December 8, 2007, the trial

court determined that $100,000 was an appropriate amount to be considered as Barraza’s

cash deposit in lieu of supersedeas bond. Barraza was therefore permitted to “adopt”

$100,000 of the $137,399.71 on deposit with the trial court and to designate that amount

as its cash deposit, thus allowing it to supercede that part of the June 26, 2007 judgment

awarding the subject property to Levitas.

       We subsequently affirmed the June 26, 2007 final judgment. Barraza Family Ltd.

P’ship v. Levitas, No. 13-07-00470-CV, 2009 Tex. App. LEXIS 1707, at *19 (Tex.


                                              3
App.–Corpus Christi, Mar. 5, 2009, pet. denied) (mem. op.). The parties then each moved

the trial court to release the cash on deposit into their possession. In an order dated June

21, 2010, the trial court granted Barraza’s motion and denied Levitas’s. The order stated

in part as follows:

               This Court finds that the final judgment entered herein[] was a
       judgment for the recovery of certain real property, and that said real property
       was awarded to [Levitas] upon the payment of $137,399.71 to [Barraza].
       The Court further finds that [Levitas] did deposit said amount into the registry
       of the Court, for the benefit of [Barraza], and that upon depositing said
       amount, [Levitas] would have been entitled to possession of the subject real
       property, except for the fact that [Barraza] requested that this Court fix the
       amount of supersedeas herein. This Court did fix the amount of
       supersedeas at $100,000, and this Court deemed [Barraza] to have “posted”
       a deposit in lieu of supersedeas by leaving [Levitas]’s deposit in the registry
       of the court. This Court further finds that [Barraza] did file a notice of appeal
       and, by virtue of the deposit in lieu of supersedeas, [Barraza] maintained
       possession of the subject property during the pendency of the appeal.

              IT IS, THEREFORE, ORDERED[] that [Levitas]’s Motion to Release
       Cash Deposit in Lieu of Supersedeas Bond is hereby DENIED, with the
       exception that this Court does ORDER that the amount of $8,121.51 (which
       represents the interest on the Deposit in Lieu of Supersedeas Bond which
       accrued during the pendency of the appeal) is hereby ORDERED to be
       released and disbursed to [Levitas]. Said amount is to be released and
       disbursed from the cash which is on deposit with the Court herein.

              IT IS FURTHER ORDERED that [Barraza]’s Motion to Withdraw
       Funds in the Registry of the Court is hereby GRANTED. Accordingly, It Is
       Ordered that all remaining funds on deposit herein with the Court after the
       disbursement of the sum of $8,121.51, which was awarded to [Levitas] in the
       preceding paragraph, is awarded to [Barraza].

This original proceeding followed.

                                       II. DISCUSSION

       Mandamus will issue to correct a clear abuse of discretion for which the remedy by

appeal is inadequate. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex.

2004). A trial court abuses its discretion when it acts in an unreasonable or arbitrary

manner, when it acts without reference to guiding rules and principles, or when it clearly

fails to analyze or apply the law correctly. See Walker v. Packer, 827 S.W.2d 833, 840




                                              4
(Tex. 1992) (orig. proceeding); Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223, 226 (Tex.

1991).

         The Texas Rules of Appellate Procedure allow a judgment debtor to suspend or

supersede execution of a judgment while the debtor pursues appellate review by filing a

good and sufficient bond or cash deposit in lieu thereof. TEX . R. APP. P. 24.1(a). In setting

the amount of the bond or cash deposit when the judgment involves a real property

interest, the trial court must consider the value of rent or revenue likely to accrue during the

pendency of an appeal. TEX . R. APP. P. 24.2(a)(2)(A). The goal in setting the bond or cash

deposit is to require an amount which will “adequately protect the judgment creditor against

any loss or damage occasioned by the appeal.” Muniz v. Vasquez, 797 S.W.2d 147, 150

(Tex. App.–Houston [14th Dist.] 1990, no writ). The sureties on the bond or deposit are

then subject to liability for all damages and costs that may be awarded against the

judgment debtor, up to the amount of the bond, if the debtor does not pay the value of the

property’s rent or revenue during the pendency of the appeal. TEX . R. APP. P. 24.1(d)(3);

see TEX . R. APP. P. 43.5 (“When a court of appeals affirms the trial court judgment . . . the

court of appeals must render judgment against the sureties on the appellant’s supersedeas

bond”).

         Here, it is undisputed that Barraza did not “pay the value of the property’s rent or

revenue during the pendency of the appeal.” See TEX . R. APP. P. 24.1(d)(3). Had Barraza

posted a supersedeas bond, the sureties thereon would therefore be liable for “all

damages and costs that may be awarded” against Barraza up to the amount of the bond.

Id. Instead, Barraza made a cash deposit in lieu of supersedeas bond as permitted by the

rules; thus, “all damages and costs that may be awarded” against Barraza, up to $100,000,

must be taken from the funds on deposit and awarded to Levitas. Because the judgment

being superceded was for possession of real property, and because the cash deposit in

lieu of supersedeas bond must “adequately protect the judgment creditor [Levitas] against


                                               5
any loss or damage occasioned by the appeal,” see Muniz, 797 S.W.2d at 150, Levitas is

entitled to recover from the cash deposit the “value of the property’s rent or revenue during

the pendency of the appeal,” up to $100,000. See TEX . R. APP. P. 24.1(d)(3). The trial

court merely awarded Levitas the interest on amount deposited, and did not award Levitas

any amount representing the value of the property’s rent or revenue during the course of

the appeal. This constitutes a clear failure to apply the law correctly. See Walker, 827
S.W.2d at 840.2

        However, we cannot conclude that Levitas lacks an adequate remedy by appeal.

Because the trial court’s June 21, 2010 order disposed of all pending claims and parties,

it is a final judgment subject to appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

205 (Tex. 2001) (stating that an order is final and appealable only if “it actually disposes

of every pending claim and party or [if] it clearly and unequivocally states that it finally

disposes of all claims and all parties”). Levitas notes that, although courts have not

determined whether an adequate appellate remedy is available in these precise

circumstances, there are several instances where courts have held that mandamus is

appropriate in other contexts involving supersedeas bonds or cash deposits in lieu thereof.

For example, courts have found mandamus relief to be appropriate to compel a trial court

to set the amount of a supersedeas bond. Houtchens v. Mercer, 119 Tex. 431, 447, 29
S.W.2d 1031, 1037 (1930) (orig. proceeding); Cont’l Oil Co. v. Lesher, 500 S.W.2d 183,

185 (Tex. Civ. App.–Houston [1st Dist.] 1973, orig. proceeding) (“The fixing of the amount

of the bond is a ‘ministerial duty’ which the trial court may be required to perform by way

of mandamus.”). Courts have also held that mandamus relief is appropriate to compel a

        2
           The proper procedure would have been for the trial court to determ ine the “value of the property’s
rent or revenue during the pendency of the appeal” and to award that am ount to Levitas prior to releasing the
rem aining funds to Barraza. See T EX . R. A PP . P. 24.1(d)(3); see also W hitmire v. Greenridge Place Apts., No.
01-09-00291-CV, 2010 Tex. App. LEXIS 1123, at *15 (Tex. App.–Houston [1st Dist.] Feb. 18, 2010, no pet.)
(“W hen the supersedeas bond covers rental am ounts that accrue while the case is on appeal, the rental
am ounts cannot be determ ined on appeal, but instead ‘m ust be determ ined by proof of facts transpiring after
judgm ent and during the pendency of appeal.’”) (quoting State v. W atts, 197 S.W .2d 197, 199 (Tex. Civ.
App.–Austin 1946, writ ref’d)).

                                                        6
trial court to vacate an order denying a party the right to file a supersedeas bond, Vineyard

v. Irvin, 855 S.W.2d 208, 211, 212 (Tex. App.–Corpus Christi 1993, orig. proceeding)

(noting that “there is no method under the appellate rules to review the trial court’s order

refusing to allow the appellant to file a supersedeas bond”), or wrongly denying a prevailing

party’s attempt to enforce an unsuperseded judgment. In re Crow-Billingsley Air Park, Ltd.,

98 S.W.3d 178, 179 (Tex. 2003) (orig. proceeding); In re Romero, Gonzalez, & Benavides,

L.L.P., 293 S.W.3d 662, 664 (Tex. App.–San Antonio 2009, orig. proceeding). None of

these cases, however, involved the specific situation we are presented with here; that is,

a trial court improperly granting a motion to release funds deposited in lieu of a

supersedeas bond.       As noted, the judgment being challenged here, unlike those

challenged in the cases cited by Levitas, is a final judgment subject to appeal because it

disposed of the only pending claim; that is, Levitas’s request for declaratory relief. See

Lehmann, 39 S.W.3d at 205. There is nothing preventing Levitas from asserting his issues

using the normal appellate process, and Levitas has not established any reason why that

process is somehow inadequate for addressing his issues. We therefore conclude that

Levitas has an adequate remedy by appeal and that mandamus relief is inappropriate

here. See In re Prudential, 148 S.W.3d at 135-36.

                                      III. CONCLUSION

       We vacate the emergency stay of proceedings imposed on July 29, 2010 in trial

court cause number 2001-10-4369, and we deny Levitas’s petition for writ of mandamus.



                                                         PER CURIAM


Delivered and filed the
27th day of July, 2010.




                                             7